Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,685,455. Although the claims at issue are not identical, (because the patent claim 1 requires the additional element of “a set of expected feature vectors for a cover”, not required by the claim 1 of the instant application, “see table below”), they are not patentably distinct from each other because:
Claim 1 of the instant application and the patent claim 1 recite common subject matter
Whereby claim 1 of the instant application, which recites the open ended transitional phrase “comprising”, does not preclude the additional element(s) recited by the patent claim 1, and
Whereby the elements of claim 1 of the instant application are fully anticipated by the patent claim 1. 

Instant Application
U.S. Patent No. 10,685,455
1. A method for facilitating automated vehicle charging, comprising: 

at a camera of a vehicle charging system, capturing an image depicting a portion of a vehicle, the portion comprising a cover arranged between the camera and a charging connector of the vehicle; 

based on the image, determining an edge map defining a set of components;
 
determining a set of feature vectors, comprising, for each component of the set, determining a respective feature vector based on the component; 

based on the set of feature vectors and a set of expected feature vectors, selecting a candidate component; 

based on the candidate component, determining a set of geometric features; 

based on the set of geometric features, determining a relative orientation of the vehicle with respect to the camera; and 

based on the relative orientation, controlling the vehicle charging system to reposition the camera such that the camera and vehicle substantially define a desired relative orientation. 

1. A method for facilitating automated vehicle charging, comprising: 

at a camera of a vehicle charging system, capturing an image depicting a portion of a vehicle, the portion comprising a cover arranged between the camera and a charging connector of the vehicle; 

based on the image, determining an edge map defining a set of components;

determining a set of feature vectors, comprising, for each component of the set, determining a respective feature vector based on the component; 

based on the set of feature vectors and a set of expected feature vectors for a cover, selecting a candidate component; 

based on the candidate component, determining a set of geometric features; 

based on the set of geometric features, determining a relative orientation of the vehicle with respect to the camera; and 

based on the relative orientation, controlling the vehicle charging system to reposition the camera such that the camera and vehicle substantially define a desired relative orientation.

 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Haddad et al (US-PGPUB 2016/0144735) in view of Ozer et al (EP 002680224)

In regards to claim 1, Haddad discloses a method for facilitating automated 
vehicle charging, (see at least: Abstract, Fig. 9, and Para 0079), comprising: 
at a camera of a vehicle charging system, capturing an image depicting a portion of a vehicle, the portion comprising a cover arranged between the camera and a charging connector of the vehicle, (see at least: Paragraphs 0022-0023, a sequence of images are acquired by a camera field of view of a vehicle charging system, to track the vehicle until it is parked, and the location of the charging port, may be verified from the camera image of the parked vehicle. It should be noted that the charging port encompass a door covering 
based on the image, defining a set of components, (Para 0052, a Harris corner detector may be used to detect edge and defining corners, [i.e., set of components]); 
 determining a set of feature vectors, comprising, for each component of the set, determining a respective feature vector based on the component, (Para 0052, the Harris corner detector is based on the local autocorrelation matrix, whose eigenvalues, [i.e., set of feature vectors], represent a measure of the change in intensity in the two principal directions defined by the eigenvectors, for indicating whether the eigenvectors represent an edge or corner, [which enables determining the eigenvectors for each edge or corner, and determining an eigenvector based on the edge and/or corner]);
based on the set of feature vectors and a set of expected feature vectors, selecting a candidate component, (Para 0052, setting a threshold so that a moderately sparse set of corner features is extracted, [i.e., the set of corner features correspond to the candidate component]. Note that the set of corner features are extracted based on the eigenvalues, [i.e., the set of feature vectors]. Further, Para 0053, discloses the use of Bayesian prior probability, which is taken as a circular distribution centered at that location, and the likelihood function is calculated as a normalized cross-correlation between features in the two frames, [i.e., the Bayesian prior probability, which is taken as a circular distribution centered at that location encompass the expected feature vectors to find features or candidate component]); 
 based on the candidate component, determining a set of geometric features, (see at least: Paragraphs 0052-0053, Once candidate features are identified using, for 
based on the set of geometric features, determining a relative orientation of the vehicle with respect to the camera, (see at least: Para 0056,  in the identify state, the feature matching/tracking results saved for each frame in a structure-from-motion algorithm are applied to determine the position and pose of the vehicle in each frame. The vehicle database is then searched to find the best match of pose-corrected features in the database with the frame data. Once the best match is determined, the system state is set to the connect state [i.e., relative orientation of the vehicle with respect to the camera may be determined based on the pose of the vehicle in each frame]);
based on the relative orientation, controlling the vehicle charging system to reposition the camera such that the camera and vehicle substantially define a desired relative orientation, (see at least: Paragraphs 0065-0066, in the connect state, [i.e., the pose corrected feature is determined], it is first verified whether the vehicle charging port is in its expected location and is accessible. Camera images are then used to direct the robotic arm towards the charging port, [i.e., the vehicle charging system is controlled to reposition the camera such that the camera and vehicle substantially define a desired relative orientation based on the determined pose corrected feature in the connect state]).

However, Ozer discloses edge filtering the digital image to determine an edge map, see at least: Fig. 2, 210, and Para 0046).
Haddad and Ozer are combinable because they are both concerned with edge based features extraction. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Haddad, to include the edge filtering method, as though by Ozer, in order to detect the edge, (Ozer, Para 0046)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        06/15/2021